Per curiam.
This disciplinary matter is before the Court on a Notice of Discipline seeking the disbarment of Joseph Seth Shaw (State Bar No. 638599). The State Bar attempted to serve Shaw personally at *150the address listed with it, but the sheriff filed a return of service non est inventus. The State Bar then properly served Shaw by publication pursuant to Bar Rule 4-203.1 (b) (3) (ii). As Shaw failed to file a Notice of Rejection, he is in default, has waived his rights to an evidentiary hearing, and is subject to such discipline and further proceedings as may be determined by this Court. See Bar Rule 4-208.1 (b).
Decided November 19, 2012.
Paula J. Frederick, General Counsel State Bar, William J. Cobb, Assistant General Counsel State Bar, for State Bar of Georgia.
The facts, as deemed admitted by virtue of Shaw’s default, show that a client retained Shaw, who was admitted to the Bar in 1994, to defend the client in a DUI case. The client paid Shaw $1,500 and Shaw appeared at the initial court appearance where the case was bound over to state court. Shaw advised the client that another court date would be set. When the client received notice of the next court date, he attempted to contact Shaw by going to his office, calling him, and writing him a certified letter, all without success or response from Shaw. Ultimately, the client appeared in court without counsel, and the court continued the matter. Shaw did nothing further in the case and did not refund any of the unearned fee that the client had paid.
Based on these facts, the State Bar contends that Shaw violated Rules 1.3, 1.4, 1.5, 1.16, and 3.2 of the Georgia Rules of Professional Conduct found in Bar Rule 4-102 (d). The maximum sanction for a violation of Rule 1.3 is disbarment, while the maximum sanction for a violation of Rules 1.4, 1.5, 1.16 or 3.2 is a public reprimand.
In support of its request to disbar Shaw, the State Bar notes in aggravation that Shaw failed to respond to the Notice of Investigation; that he has a disciplinary history, having received an Investigative Panel reprimand in September 2008 and a Formal Letter of Admonition in May 2009; and that this will be Shaw’s third instance of discipline, see Bar Rules 4-103 and 4-208.
Having reviewed the record, we agree that disbarment is the appropriate sanction. Therefore, it is hereby ordered that the name of Joseph Seth Shaw be removed from the rolls of persons authorized to practice law in the State of Georgia. Shaw is reminded of his duties pursuant to Bar Rule 4-219 (c).

Disbarred.


All the Justices concur.